Citation Nr: 0819147	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased initial evaluation for fibromyalgia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for fibromyalgia and assigned a 10 percent evaluation.  The 
rating decision also granted service connection for three 
other disabilities, including atopic dermatitis, which was 
evaluated as 10 percent disabling.  The rating decision 
denied service connection for 13 other conditions.  

Pursuant to the veteran's notice of disagreement, a September 
2003 statement of the case (SOC) addressed claims for 
increased initial evaluations for fibromyalgia and atopic 
dermatitis, as well as nine service connection claims.  In 
October 2003 correspondence that the RO considered a 
substantive appeal, the veteran made it clear that he was 
appealing only the issue of entitlement to an increased 
initial evaluation for fibromyalgia.  In correspondence 
received in June 2004, the veteran again stated that he was 
only appealing the fibromyalgia issue.  An October 2004 VA 
Form 646 submitted by the veteran's service organization on 
his behalf addresses only the fibromyalgia issue.

The Board is aware that an April 2008 informal hearing 
presentation that his service organization submitted on his 
behalf lists all eleven issues from the SOC.  In light of the 
fact that the veteran limited his substantive appeal to the 
fibromyalgia claim, it is the sole issue before the Board.  
38 C.F.R. § 20.202 (2007). 

The Board observes that in correspondence dated and received 
in October 2004, the veteran asserted entitlement to an 
increased evaluation for atopic dermatitis.  This statement 
is untimely for purposes of being a substantive appeal of the 
September 2002 rating decision.  38 C.F.R. § 20.302(b) (1) 
and (2) (2007).  The Board considers it a new claim for an 
increased evaluation for atopic dermatitis and refers it to 
the RO for proper development.  

In December 2004 correspondence, the veteran raised the issue 
of entitlement to service connection for lumbar and cervical 
spine conditions.  The Board also refers these issues to the 
RO for proper development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in June 2004, the veteran 
essentially asserted that his fibromyalgia has increased in 
severity since the only VA examination, conducted in August 
2002.  He has submitted medical record in support of this 
contention.  The Court of Appeals for Veterans Claims (Court) 
has held that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this regard, the 
Board also notes that the August 2002 examination was a 
general medical examination, not an examination conducted 
specifically for the veteran's fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected fibromyalgia.  The claims file 
must be made available to the examiner.  
The examination should comply with AMIE 
protocols for the appropriate 
examination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for an initial evaluation in excess 
of 10 percent for fibromyalgia.  If the 
benefit sought on appeal remains denied, 
provide the veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



